DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts to the amendments received on 12/10/2020. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1-3, 6-14, and 17-20. 
(a) The Applicant, via the claim amendments filed on 04/01/2020, has overcome the 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 112(b) claim rejections.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
receiving vehicle sensor data and Advanced Driver System (ADAS) data from a set of vehicles that describe behavior of drivers for the set of vehicles and driving context for the behavior of the drivers for the set of vehicles; generating one or more digital behavioral twins for a vehicle based on the vehicle sensor data and the ADAS data; determining a predicted driving behavior of a driver of the vehicle based on the driving context; and modifying an operation of an ADAS of the vehicle through an intersection based on the driving context and the one or more digital behavioral twins of the vehicle to improve safety and traffic efficiency.  
Hada (U.S. P.G. Publication 2012/0059574) teaches a traffic controller system wherein the traffic controller sends updated vehicle speed to help traffic congestion, the updated vehicle speed can override driver’s set speed, which can allow for improved safety (Hada, Paragraphs 0049-0051 and 0015).
However, Hada does not specifically teach “an Advanced Driver System (ADAS) data from a set of vehicles that describe behavior of drivers for the set of vehicles and driving context for the behavior of the drivers for the set of vehicles; generating one or more digital behavioral twins for a vehicle based on the vehicle sensor data and the ADAS data; determining a predicted driving behavior of a driver of the vehicle based on the driving context; and modifying an operation of an ADAS of the vehicle through an intersection based on the driving context and the one or more digital behavioral twins of the vehicle to improve safety and traffic efficiency,” as recited in claim 1.
Ono (U.S. P.G. Publication 2014/0358841) acquiring traveling state information based on information sent from other vehicles wirelessly and that a prediction result of vehicle behavior is provided within the wireless information sent (Ono, Paragraph 0051).
However, Ono fails to teach or suggest anything more specific regarding the type of data used, much less “generating one or more digital behavioral twins for a vehicle based on the vehicle sensor data and the ADAS data,” as recited in claim 1.
As a result, Hada and Ono both separately and combined do not teach “receiving vehicle sensor data and Advanced Driver System (ADAS) data from a set of vehicles that describe behavior of drivers for the set of vehicles and driving context for the behavior of the drivers for the set of vehicles; generating one or more digital behavioral twins for a vehicle based on the vehicle sensor data and the ADAS data; determining a predicted driving behavior of a driver of the vehicle based on the driving context; and modifying an operation of an ADAS of the vehicle through an intersection based on the driving context and the one or more digital behavioral twins of the vehicle to improve safety and traffic efficiency,” as recited in claim 1.
Independent claims 12 and 19 recites limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 2-11, 13-18, and 20 are allowable for depending upon allowable claims 1, 12, and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667